Boomer and Lowery, JJ. (dissenting).
The "opportunity to ballot” remedy fashioned in Matter of Hunting v Power (20 NY2d 680) should be used only in exceptional cases where the defects are technical in nature (Matter of Harden v Board of Elections, 74 NY2d 796). We disagree with the majority that the failure to file the certificate of authorization timely is a technical defect (see, Matter of Mundt v Lomenzo, 34 AD2d 1035; Byer, Election Law § 61 [1st ed]). (Appeal from order of Supreme Court, Erie County, Joslin, J.—Election Law.) Present—Callahan, J. P., Boomer, Balio, Davis and Lowery, JJ.